Title: From Thomas Jefferson to John Lenthall, 11 June 1806
From: Jefferson, Thomas
To: Lenthall, John


                        
                            Sir
                            
                            Washington June 11. 1806
                        
                        Mr. Latrobe, at my request, furnished me with a statement of the progressive advance of the S. wing of the
                            Capitol which would be necessary to ensure it’s completion in time for the next session of Congress, of which I inclose
                            you a copy. I desired at the same time that reports might be made to me from time to time of the actual progress, so that
                            we might judge of the expediency of employing more hands. according to mr Latrobe’s statement I have fixed on the epochs
                            at which I wish you to return me reports of the work actually done at each epoch, and that whenever it shall be found to
                            be short of what his statement requires, additional hands may be employed so as that the work shall overtake the statement
                            before the next epoch for reporting. According to this paper the 1st. report asked from you will be the 15th. inst. and
                            after that I have to request that you will in like manner report on the
                        1st. & 14th. of July
                        1st. & 15th. of Aug.
                        2d. & 15th. of Sep.
                        and the 1st. of October.
                        as I shall be absent the months of Aug. & Sep. the reports of those months being put into the post office
                            will reach me in three days. Accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                     Enclosure
                                                
                            Reporting days as to the progress on the S. wing of the Capitol.
                     
                        
                           
                              Ist. report. 
                              June 15.
                              by this time the erection of the shafts of the internal pilaster should be
                                compleated; the shaft of the center South columns set. the capping course on the E. of the Zocle walk compleated, and all the capitals on the West columns set.
                           
                           
                              IId. report. 
                              July 1.
                              the architrave on the West side is to be got up by this day, all the columns on the E. side set all the sashes and frames of the Office story put in, & the grounds for the plaistering put up. 
                           
                           
                              IIId. report.
                              July 14.
                              the frieze on the W. side is to be set before this day the architrave on the E. side began to be set the plaistering of the S.W. rooms to be begun
                           
                           
                              IVth. report.
                              Aug. 1.
                               the architrave & frieze all round, is to be set before this day the Lobby on
                                the W. side to be covered 
                           
                           
                              Vth. report. 
                              Aug. 15.
                              the timber of the roof on the W. side in great forwardness, and some of it on
                                the roof. the East lobby to be covered by this day
                           
                           
                              VIth. report. 
                              Sep. 1.
                              all the freestone work is to be finished by this time ready to recieve the roof.
                                the setting up the ribs of the Dome will be begun.
                           
                           
                              VIIth. report. 
                               Sep. 15.
                              the covering the Dome with iron begun by this day.
                           
                           
                              VIIIth. report. 
                              Oct. 1.
                              the whole roof is to be covered by this day.
                           
                        
                     
                        
                        
                    